      Case 1:16-cv-00872-LJV-HBS Document 30 Filed 07/13/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

 ROBERT CHARLES PISCITELLO,

              Plaintiff,

       v.                                                   16-CV-872
                                                            DECISION AND ORDER
 ANDREW SAUL,
 Commissioner of the Social Security
 Administration,

           Defendant.
___________________________________


      The plaintiff, Robert Charles Piscitello, is a prevailing party in this social security

benefits action. His counsel has moved for attorney’s fees under 42 U.S.C.

§ 406(b)(1)(A). Docket Item 27. The defendant does not oppose the motion. Docket

Item 29.

      Section 406(b)(1)(A) provides:

      Whenever a court renders a judgment favorable to a claimant under this
      subchapter who was represented before the court by an attorney, the court
      may determine and allow as part of its judgment a reasonable fee for such
      representation, not in excess of 25 percent of the total of the past-due
      benefits to which the claimant is entitled by reason of such judgment, and
      the Commissioner of Social Security may, notwithstanding the provisions of
      section 405(i) of this title, but subject to subsection (d) of this section, certify
      the amount of such fee for payment to such attorney out of, and not in
      addition to, the amount of such past-due benefits. In case of any such
      judgment, no other fee may be payable or certified for payment for such
      representation except as provided in this paragraph.

      Piscitello’s counsel seeks $21,630 in fees, which is 11.78% of the past-due

benefits that Piscitello was awarded. Docket Item 27-1 at 4. The requested fees are

less than the amount agreed upon in the contingent-fee agreement, which provided for

attorney’s fees in the amount of 25% of any recovery. Id.
      Case 1:16-cv-00872-LJV-HBS Document 30 Filed 07/13/20 Page 2 of 3




       Having reviewed counsel’s fee request and supporting documentation, this Court

finds that the requested fee is reasonable based on counsel’s experience in social

security law, the character of the representation provided, and the favorable results

achieved. See Gisbrecht v. Barnhart, 535 U.S. 789, 808 (2002). Moreover, there is no

indication that this fee is a windfall. 1 Id. The $21,630 fee request is therefore granted

under 42 U.S.C. § 406(b)(1)(A).

       By stipulation approved and ordered on August 20, 2018, this Court previously

awarded Piscitello’s counsel $5,450 in fees under the Equal Access to Justice Act

(“EAJA”), 28 U.S.C. § 2412(d). Docket Items 25 and 26. Because the fees granted

above exceed the EAJA fees, Piscitello’s counsel must refund the EAJA fees to him.

See Wells v. Bowen, 855 F.2d 37, 42 (2d Cir. 1988).




       1
        While the fee here constitutes an hourly rate of $700, Docket Item 27-2 at 1—
high by Western New York standards—the precedent cited in counsel’s fee application
and the incentive necessary for counsel to take contingency-fee cases weigh in favor of
approving the fee here. See Gisbrecht, 535 U.S. at 808 (noting that “a record of the
hours spent representing the claimant” can be used by the court “as an aid to [its]
assessment of the reasonableness of the fee yielded by the fee agreement”).

                                             2
       Case 1:16-cv-00872-LJV-HBS Document 30 Filed 07/13/20 Page 3 of 3




                                          ORDER


         In light of the above,

         IT IS HEREBY ORDERED that the plaintiff’s motion for attorney’s fees under

42 U.S.C. § 406(b)(1)(A) in the amount of $21,630, Docket Item 27, is GRANTED; and it

is further

         ORDERED that Piscitello’s counsel shall refund the $5,450 in EAJA fees to

Piscitello within 14 days of the entry date of this decision and order.



         SO ORDERED.

Dated:          July 13, 2020
                Buffalo, New York



                                               /s/ Lawrence J. Vilardo
                                              LAWRENCE J. VILARDO
                                              UNITED STATES DISTRICT JUDGE




                                             3
